Exhibit Second Quarter 2008 Report August 12, 2008 PROFILE Northcore Technologies Inc. (“Northcore” or the “Company”) provides software solutions and services that help organizations source, manage and sell their capital equipment and assets.Our integrated offerings are designed for organizations in the financial services, manufacturing, oil and gas, and government sectors to: • Streamline the sourcing and procurement of critical assets, while reducing purchasing costs; • Track the location of assets, ensuring improved asset utilization and redeployment of idle equipment; • Manage the inventory of materials more effectively, resulting in reduced purchasing costs, improved access to key supplies, and easier transfer of materials to where they are needed; and • Accelerate the sale of surplus assets while generating higher yields. Some of our current customers include GE Commercial Finance, Paramount Resources, The Brick and Trilogy Energy Trust. Northcore owns a 50 percent interest in GE Asset Manager, LLC (also referred to as “GE Asset Manager”), a joint business venture with GE Capital Corporation, through its business division GE Commercial Finance, Capital Solutions (“GE Commercial Finance”).Together, the companies work with leading organizations around the world to help them gain more value from and more control over their assets.GE Asset Manager customers include Kraft Foods Inc., GE Infrastructure and The Toro Company. Northcore’s shares trade on both the Toronto Stock Exchange (TSX: NTI) and the OTC Bulletin Board (OTCBB: NTLNF). Additional information about Northcore can be obtained at www.northcore.com 2 LETTER TO OUR SHAREHOLDERS Dear Shareholders, It has now been one year since I was appointed CEO of Northcore Technologies.During this time there has been considerable volatility in the global economy.We have concentrated on ensuring the long term financial stability of the Company, while seeking to position ourselves to take advantage of the changing customer imperatives. I believe we have made progress on both fronts and look forward to a strong Northcore growing to its’ full potential in the near future. Second Quarter Financial Results In the second quarter of 2008, we reported revenues of $207,000.This total represents an improvement of 32 percent from the $157,000 that we generated in the first quarter of 2008, and a decrease of 27 percent from the $285,000 that we produced in the second quarter of 2007. While an improvement over Q1 results, until very recently Northcore did not have the funds to generate people who can add billable hours, but that is changing.More tellingly, our important projects are still in process.It is these initiatives that will provide the revenues that I, and our shareholders, are looking for. We reported a net loss for the second quarter of $575,000 or $0.01 per share.This compares to a net loss of $692,000 or $0.01 per share in the first quarter of 2008.In the second quarter of 2007, we reported a net loss of $590,000. We also reported an EBITDA loss in the second quarter of 2008 of $387,000.This compares to an EBITDA loss of $526,000 in the first quarter of 2008 and an EBITDA loss of $419,000 in the second quarter of EBITDA loss is defined as losses before interest, taxes, depreciation and employee stock options.Northcore considers EBITDA to be a meaningful performance measure as it provides an approximation of operating cash flows. As at June 30, Northcore held cash and cash equivalents of $92,000, and accounts receivable of approximately $171,000. Subsequent to the quarter ended June 30, 2008, we raised gross proceeds of $678,000 through the issuance of convertible debentures.The funds will be used for general working capital purposes and to sustain Northcore’s operations so we can take advantage of the opportunities before us. Operating Highlights We also completed the following customer and operating activities in the period: • In partnership with GE, conducted a series of sales events for selected Fortune 1000 clients on the GEasset.com marketing portal.The site can be viewed at www.GEasset.com; • Completed the initial delivery of a new version of The Asset Manager tool, optimized for industrial settings and delivered on rugged-ized mobile devices operating under Windows Mobile; and • For the first time, offered consulting and development services directly from GE Asset Manager to selected industry leaders (completed the first engagement to a Fortune 100 food and beverage company). 3 LETTER TO OUR SHAREHOLDERS Outlook In this challenging economic environment, companies are seeking to more aggressively “stretch” or otherwise make best use of their capital asset investments.The tools provided by Northcore and by extension, our joint venture GE Asset Manager, provide this capability in a powerful harmonized platform.As word of our solutions and successes continues to spread, we look forward to the emergence of new opportunities, which should manifest themselves as a steady improvement in our financial and operational results. Yours truly, Duncan Copeland, CEO August 4 CONSOLIDATED BALANCE SHEETS (in thousands of Canadian dollars) (Unaudited) June 30, December 31, 2008 2007 ASSETS CURRENT Cash $ 92 $ 478 Accounts receivable 171 119 Deposits and prepaid expenses 34 38 297 635 CAPITAL ASSETS 34 52 $ 331 $ 687 LIABILITIES CURRENT Accounts payable $ 449 $ 321 Accrued liabilities 293 256 Deferred revenue 92 52 Current portion of notes payable (Note 4) 419 378 Current portion of secured subordinated notes (Note 5) 960 - 2,213 1,007 NOTES PAYABLE (Note 4) 137 205 SECURED SUBORDINATED NOTES (Note 5) 369 1,075 2,719 2,287 SHAREHOLDERS’ DEFICIENCY Share capital (Note 6) 104,549 104,495 Contributed surplus (Note 7) 2,127 2,099 Warrants (Note 8) 528 533 Stock options (Note 9) 1,365 1,346 Other options 193 193 Conversion feature on secured subordinated notes (Note 5) 1,374 991 Deficit (112,524 ) (111,257 ) (2,388 ) (1,600 ) $ 331 $ 687 Continuation of the business (Note 2) Subsequent event (Note 15) See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements for the year ended December 31, 2007. 5 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands of Canadian dollars, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30 2008 2007 2008 2007 Revenues (Note 10) $ 207 $ 285 $ 364 $ 607 Operating expenses: General and administrative 398 448 841 895 Customer service and technology 175 178 353 350 Sales and marketing 21 78 83 149 Employee stock options 9 6 19 13 Depreciation 9 10 18 19 Total operating expenses 612 720 1,314 1,426 Loss from operations before the under-noted (405 ) (435 ) (950 ) (819 ) Interest expense: Cash interest expense 80 67 148 131 Accretion of secured subordinated notes 90 88 169 191 Interest income - - - (1 ) 170 155 317 321 NET LOSS AND COMPREHENSIVE LOSS FOR THE PERIOD $ (575 ) $ (590 ) $ (1,267 ) $ (1,140 ) LOSS PER SHARE, BASIC AND DILUTED $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.01 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED (000’s) 108,644 84,397 108,576 84,117 CONSOLIDATED STATEMENTS OF DEFICIT (in thousands of Canadian dollars) (Unaudited) Six Months Ended June 30, June 30, 2008 2007 DEFICIT, BEGINNING OF PERIOD $ (111,257 ) $ (108,945 ) NET LOSS FOR THE PERIOD (1,267 ) (1,140 ) DEFICIT, END OF PERIOD $ (112,524 ) $ (110,085 ) See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statementsfor the year ended December 31, 6 CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of Canadian Dollars) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES OPERATING Net loss for the period $ (575 ) $ (590 ) $ (1,267 ) $ (1,140 ) Items not affecting cash: Employee stock options 9 6 19 13 Depreciation 9 10 18 19 Accretion of secured subordinated notes 90 88 169 191 (467 ) (486 ) (1,061 ) (917 ) Changes in non-cash operating working capital (Note 11) (8 ) 157 285 216 (475 ) (329 ) (776 ) (701 ) INVESTING Capital assets - - - (10 ) - - - (10 ) FINANCING Notes payable (Note 4) (11 ) - (135 ) - Demand loans - 280 - 280 Secured subordinated notes (Note 5) - - 525 - (11 ) 280 390 280 NET CASH OUTFLOW DURING THE PERIOD (486 ) (49 ) (386 ) (431 ) CASH, BEGINNING OF PERIOD 578 93 478 475 CASH, END OF PERIOD $ 92 $ 44 $ 92 $ 44 SUPPLEMENTAL DISCLOSURE OF CASH PAYMENTS Interest paid $ 11 $ - $ 135 $ 15 SUPPLEMENTAL DISCLOSURE OF NON-CASH FINANCING ACTIVITIES - See Note 11 See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements for the year ended December 31, 2007. 7 NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) For the Three and Six Month Periods Ended June 30, 2008 and 2007 (in Canadian dollars) 1. SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The unaudited interim consolidated financial statements of Northcore Technologies Inc. (“Northcore” or the "Company") should be read in conjunction with the Company's most recent annual audited consolidated financial statements.The accompanying unaudited interim consolidated financial statements include all subsidiaries and have been prepared in accordance with Canadian generally accepted accounting principles (‘‘GAAP’’) for the purposes of interim financial information. Accordingly, they do not include all information and notes as required by Canadian GAAP in the preparation of annual consolidated financial statements. The accounting policies used in the preparation of the accompanying unaudited interim consolidated financial statements are the same as those described in the Company’s audited consolidated financial statements prepared in accordance with Canadian GAAP for the three years ended December 31, 2007, except as described below. Adoption of New Accounting Policies Capital Disclosures Effective January 1, 2008, the Company adopted the new recommendations of the Canadian Institute of Chartered Accountants (“CICA”) Handbook Section 1535, Capital Disclosures.This new Handbook Section establishes standards for disclosing information about an entity’s capital and how it is managed.It requires the disclosure of information about an entity’s objectives, policies and processes for managing capital.These new disclosures are included in Note 13. Financial Instruments Effective January 1, 2008, the Company adopted the new recommendations of CICA Handbook
